                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

ROCKY CREEK PEANUT FARM LLC,                 )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )    CIV. ACT. NO. 1:19-cv-364-ECM
                                             )                (WO)
GEORGE IRVIN “SONNY”                         )
PERDUE, III,                                 )
                                             )
       Defendant.                            )

                                       ORDER

       Now pending before the Court is a motion to dismiss without prejudice filed by the

Plaintiff. (Doc. 10). Federal Rule of Civil Procedure 41(a)(1)(A)(i) provides that the

plaintiff may dismiss an action without court order by “filing a notice of dismissal before

the opposing party serves either an answer or a motion for summary judgment.” Because

the Defendant has not filed an answer or a motion for summary judgment, the Plaintiff’s

motion to dismiss is proper under FED.R.CIV.P. 41(a)(1)(A)(i).         Accordingly, upon

consideration of the motion, and for good cause, it is

       ORDERED that the motion to dismiss (doc. 10) is GRANTED, and this case is

DISMISSED without prejudice.

       The Clerk of the Court is DIRECTED to close this case.

       DONE this 14th day of August, 2019.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
